***********
Based upon information contained in I.C. File LH-0308 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1.  Decedent, John A. Holland, was a helicopter pilot employed by FSS Airholdings, Inc.  At the time of decedent's death on 16 October 2000, FSS Airholdings, Inc. was under contract with Duke Lifeflight which is registered with the North Carolina Department of Human Resources as an Ambulance Service as defined by N.C. Gen. Stat. § 143-166.2(d).
2.  Decedent's death occurred in the course and scope of his employment when he was fatally injured in a helicopter crash while returning to his base after transporting a patient to Alamance Regional Medical Center.
3.  At the time of his death and for at least six months prior to that date, decedent was married to and residing with Pamela Jane Holland. Decedent is survived by three dependent children, Lindsay Grace Holland, age 13, Jeffrey Paul Holland, age 10, and Kate Elizabeth Holland, age 7, who resided with decedent and were totally dependant upon him for support on 16 October 2000.
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1.  Decedent was an eligible employee of FSS Airholdings, Inc., operating under contract with Duke Lifeflight, a registered ambulance service as defined in N.C. Gen. Stat. § 143-166.2(d), at the time of his death on 16 October 2000.
2.  Decedent's death was the direct result of injuries incurred in the line of duty, as defined by N.C. Gen. Stat. § 143-166.2.
3.  Decedent is survived by his wife, Pamela Jane Holland, who is eligible for the award of death benefits under N.C. Gen. Stat. §143-166.1 et seq.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1.  The sum of $25,000.00 is hereby awarded to Pamela Jane Holland as the qualified surviving spouse of John A. Holland, as follows:  the sum of $10,000.00 shall be paid immediately to Pamela Jane Holland. Thereafter, the sum of $5,000.00 shall be paid annually to Pamela Jane Holland as long as she remains unmarried until such time as the balance of all payments equal $25,000.00.  This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. § 143-166.1 et seq.  If Pamela Jane Holland becomes ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the ___ day of August, 2002.
                                  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/_____________ THOMAS J. BOLCH COMMISSIONER
  S/_______________ CHRISTOPHER SCOTT COMMISSIONER